Citation Nr: 0500543	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-16 850	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to service connection for attention deficit 
disorder (ADD).




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 18, 1999 to February 2, 2000.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2001 rating decision by the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran requested a hearing; however, he failed to report for 
one scheduled in August 2003.  Although records show the 
veteran apparently is homeless, adequate efforts were taken 
to notify him of the scheduled hearing.  38 C.F.R. § 1.710.  
Therefore, his request for a hearing must be construed as 
withdrawn.  38 C.F.R. § 20.702.  In December 2003 and July 
2004 the case was remanded for additional development.  

In October 2003 the Board sent the veteran a letter seeking 
clarification of his representation.  It was noted that he 
had appointed Rashid El Malik as his attorney, but that a 
letter dated November 5, 2001 indicated he was represented by 
Veterans of America.  He was advised that VA regulations 
state that only one service organization, attorney, or agent 
may act on the behalf of a veteran at any one time on the 
same appeal, and that Veterans of America was not an 
accredited organization.  He was provided VA Forms 22a and 
21-22 to enable him to properly designate an attorney/agent 
or service organization as his representative.  He was 
advised that if the Board did not hear from him within 30 
days it would be assumed that he did not desire 
representation, and appellate review would proceed.  He did 
not respond to the Board's October 2003 letter.  


FINDINGS OF FACT

1.  The veteran's ADD is a developmental defect.

2.  It is not shown that any acquired psychiatric disability 
was superimposed on the ADD during service.  



CONCLUSION OF LAW

Service connection for ADD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the October 2001 decision 
denying his claim.  In that decision and in a September 2002 
statement of the case (SOC), he was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By correspondence in April 2001 (prior to the rating 
decision on appeal) and March 2004, he was notified of the 
VCAA and how it applied to his claim.  The April 2001 and 
March 2004 letters and the April 2004 supplemental SOC 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations, and explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was further notified that evidence submitted within a year 
would be considered.  In fact, all evidence received in the 
interim has been accepted for the record and considered.  
Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if he completed 
the provided releases VA would assist him in obtaining any 
records he identified.  This notice was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, VA has arranged for psychiatric 
evaluation.  He has not identified any pertinent records, and 
there is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are 
substantially met.  The veteran is not prejudiced by the 
Board's review of the matter on the merits at this point.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's service medical records (SMRs) show that during 
processing for service entrance in December 1999, he was 
interviewed and evaluated.  On the basis of his reported 
history, interview and assessment data, and behavior observed 
at the recruit training center (RTC), it was determined that 
he was unsuitable for service, and he was separated 
administratively.  The diagnosis was Attention-
Deficit/Hyperactivity Disorder (ADHD).  The separation 
recommendation noted that there was clear evidence of 
clinically significant impairment in social, academic, and 
occupational functioning.  The veteran's academic impairment 
included dropping out of school after 10th grade, poor 
grades, and frequent fighting and daydreaming.  His 
occupational impairment included tardiness, disorganization, 
fidgeting, irritability, and procrastination.  His evaluated 
performance at the RTC reflected that he was unreliable, 
self-stimulating (talking to himself), punched objects, and 
was self-absorbed.  

Postservice records include a medical history form dated in 
April 2001 wherein the veteran indicated that he had not 
received any treatment for the claimed disorder since 
service.

On September 2004 VA mental disorders examination, the 
examiner indicated that the veteran's ADD was a developmental 
defect, and that his schizophrenic disorder and ADD most 
likely pre-existed service.  

III.	Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Developmental defects, personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of legislation pertaining to compensation 
benefits.  38 C.F.R. § 3.303(c).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The only competent (medical) evidence regarding the matter 
is to the effect that the veteran's ADD is a developmental 
defect.  As noted above, under 38 C.F.R. § 3.303(c) 
developmental defects are not diseases or injuries within 
the meaning of legislation pertaining to compensation 
benefits, and may not, of themselves, be service connected.  
Accordingly, service connection for ADD (of itself) is 
barred by law.  

If acquired psychiatric disability is superimposed on the 
developmental defect during service, the superimposed 
disability may be service connected.  See VAOPGCPREC 82-90 
(July 18, 1990).  Here, however, there is no evidence that 
an acquired psychiatric disability (e.g., schizophrenia) was 
superimposed on the veteran's ADD during service.  
Schizophrenia was not diagnosed during service, and there is 
no competent (medical) evidence to the effect that 
schizophrenia (or any other acquired psychiatric disability) 
began, or became worse, during service.  The preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  


ORDER

Service connection for ADD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


